Citation Nr: 0028682	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-08 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from January 1986 to August 
1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that determined the 
veteran's claim for service connection for hepatitis B was 
not well grounded.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing current disability due to hepatitis B.


CONCLUSION OF LAW

The claim for service connection for hepatitis B is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for hepatitis B; that is, evidence 
which shows that her claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
she has not presented such a claim, her appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist her further in the development of the claim.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service medical records show that the veteran was found to 
have hepatitis B on laboratory tests in the 1980's.  A July 
1992 service department letter to the veteran notes that her 
blood had tested positive for hepatitis B.  Service 
department medical reports dated in July and August 1992 note 
that she had blood work done to determine whether she had the 
presence of hepatitis antigens.  Liver function studies were 
reported as normal.  She tested positive for hepatitis B 
surface antigens HBcAb and HBsAb, and negative for HBsAg.  
The assessment was past hepatitis B.  She was prohibited from 
donating blood in the future and it was recommended that her 
sexual partner be screened for hepatitis B.  

The veteran underwent a medical board examination in February 
1996 to determine her physical fitness for continued active 
service.  Hepatitis B was noted by history.  It was noted 
that she had no service in the PGW (Persian Gulf War) theater 
of operations after August 1990.  A liver condition was not 
found.  A physical evaluation board found her unfit for 
further military service in March 1996 due to unrelated 
medical conditions.

The post-service medical records do not show the presence of 
positive laboratory testing for hepatitis B or liver function 
abnormality.  At a VA medical examination in November 1996 
she gave a history of hepatitis B.  A liver abnormality was 
not found and she was recommended hepatitis studies.  The 
hepatitis studies were performed in December 1996 and were 
negative for HBsAG (hepatitis B surface antigen) and HBcAB-M 
(hepatitis B core antigen and immunoglobulin M).  Serum 
albumin was within normal limits.  

The medical evidence does not indicate that the veteran has 
chronic hepatitis B infection.  Nor does the medical evidence 
indicate the presence of any residual liver abnormality from 
her acute hepatitis B infection in service.  A claim for 
service connection of a disability is not well grounded where 
there is no medical evidence showing the presence of the 
claimed disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran and an acquaintance are to the 
effect that she had hepatitis B in service.  This evidence is 
corroborated by the service medical records, but the medical 
evidence does not show that she has chronic hepatis B 
infection or residuals thereof.  The overall medical evidence 
reveals that she had an acute hepatitis B infection in 
service that resolved or became quiescent.  

The veteran also submitted medical literature that indicates 
that a positive test for hepatitis B may become normal with 
normal liver function studies, but that in some instances the 
reconversion of the infection may be delayed for years and 
then the patient is found to have cirrhosis and at risk for 
HCC (hepatocellular carcinoma).  It was also noted that 
health care providers were at a higher risks for obtaining a 
chronic hepatitis infection.  The Board recognizes that the 
veteran worked as a nurse in service and that she was at a 
higher risk than the average service person for obtaining a 
chronic hepatitis infection and that certain cases of 
hepatitis may indicate quiescence with later reconversion, 
but in the absence of medical evidence showing that she 
currently has a chronic hepatitis B infection or some 
disabling residuals of the hepatitis in service, there is no 
competent (medical) evidence showing that she has a current 
"disability" for VA compensation purposes.  Hence, her 
claim for service connection for hepatitis B must be denied 
as not well grounded.

The veteran is advised that she may reopen the claim for 
service connection for hepatitis B at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
report showing the presence of the claimed disorder, such as 
blood tests that demonstrate chronic hepatitis B infection, 
or disabling residuals of the infection in service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for hepatitis B is denied as 
not well grounded.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

